Case 1:16-cv-00706-LPS Document 296 Filed 10/26/18 Page 1 of 2 PageID #: 5074




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


 SZ DJI TECHNOLOGY CO., LTD. and DJI
 EUROPE B.V.,

                Plaintiffs,                                 C.A. No. 16-706-LPS-CJB

                v.                                                (Consolidated)

 AUTEL ROBOTICS USA LLC, and AUTEL
 AERIAL TECHNOLOGY CO., LTD.

                Defendants.


 AUTEL ROBOTICS USA LLC, and AUTEL
 AERIAL TECHNOLOGY CO., LTD.

                Counterclaim Plaintiffs,

                v.

 SZ DJI TECHNOLOGY CO., LTD., DJI
 EUROPE B.V., and DJI TECHNOLOGY,
 INC.,

                Counterclaim Defendants.



  DJI’S LOCAL RULE 7.1.1 STATEMENT IN SUPPORT OF ITS MOTION TO STAY
               PENDING RESOLUTION OF ITC PROCEEDING

       The undersigned, counsel for Plaintiffs and Counterclaim Defendants SZ DJI Technology

Co., Ltd. and DJI Europe B.V., and Counterclaim Defendant DJI Technology, Inc. (collectively,

“DJI”), hereby certifies pursuant to Local Rule 7.1.1 that prior to filing the Motion to Stay (D.I.

292), counsel for the DJI and counsel for Defendants and Counterclaim Plaintiffs Autel Robotics

USA LLC and Autel Robotics Co., Ltd. met and conferred and made a reasonable effort to reach

agreement regarding DJI’s Motion to Stay. However, the parties were unable to reach agreement.
Case 1:16-cv-00706-LPS Document 296 Filed 10/26/18 Page 2 of 2 PageID #: 5075




                                          Respectfully submitted,

                                          /s/ Amy M. Dudash
                                          Jody C. Barillare (#5107)
David M. Farnum, Esq.                     Amy M. Dudash (#5741)
Sherry X. Wu, Esq.                        MORGAN, LEWIS & BOCKIUS LLP
ANOVA LAW GROUP, PLLC                     1007 Orange Street, Suite 501
21351 Gentry Drive Ste 150                Wilmington, Delaware 19801
Sterling, VA 20166                        T. (302) 574-3000
E. david.farnum@anovalaw.com              E. jody.barillare@morganlewis.com
E. sherry.wu@anovalaw.com                 E. amy.dudash@morganlewis.com

Willard K. Tom                            Kelly E. Farnan (#4395)
Jon R. Roellke                            Christine D. Haynes (#4697)
Ryan Kantor                               RICHARDS, LAYTON & FINGER, P.A.
Bradford A. Cangro                        920 N. King Street
MORGAN, LEWIS & BOCKIUS LLP               Wilmington, Delaware 19801
1111 Pennsylvania Ave., NW                T. (302) 651-7700
Washington, D.C. 20004-2541               E. Farnan@rlf.com
T. (202) 739-3000                         E. Haynes@rlf.com
E. willard.tom@morganlewis.com
E. jon.roellke@morganlewis.com            Attorneys for Plaintiffs and Counterclaim
E. ryan.kantor@morganlewis.com            Defendants SZ DJI Technology Co. Ltd. and
E. bradford.cangro@morganlewis.com        DJI Europe B.V. and Counterclaim Defendant
                                          DJI Technology, Inc.

Dated: October 26, 2018




                                      2
